DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments and Arguments
Applicant’s arguments filed on November 16, 2020, with respect to claim rejections under Hecht in view of Lei, have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the previous Office action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s arguments and in light of the prior arts made of record, claims 2 – 17 are allowed because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Hecht (USPAT 5,778,375), which involves evaluating a subset of data recorded in a record source. At least one attribute for evaluated subset is determined among each of multiple fields of the record source. A hierarchy is generated, based on log-scaled field count of subset of data in multiple fields. The hierarchy is adjusted according to scaled integer hash-value evaluation of subset of data; and Lie (USPAT 6,487,552) which discloses a context attribute value is stored in a session memory. An attribute setting mechanism which restricts access to the context attribute values, based on a policy that protects the 
The other prior art of record, U.S. Patent 5,615,367 involves receiving user input for selecting first and second information tables to link. A unique key is determined for one of the two tables. A foreign key for the other of the two tables which satisfies the unique key is automatically determined by the system. If a foreign key is available, the first and second tables are automatically linked through the foreign key. If the unique key is from the first table and the foreign key is from the second table and is also a unique key, a one-to-one link is indicated to a user.
U.S. Patent 6,738,077 involves classifying entities of a data model of a database into entity types by determining whether an entity satisfies a set of conditions. An entity is classified as an entity type if the entity satisfies the conditions. A user interface description is created based upon the classification. The description is distributed to a client to enable a user to transact with the database based on the model.
U.S. Patent 7,062,502 recites a utility software that extracts schema information from the relational database and generates a schema and graphical user interface metadata. A user interface software develops a user interface for the relational database from the metadata and permits addition of non-automatically generated functionality to the developed user interface selected from the group consisting of scripts, external components, business rules and triggers.
The combination of the above-mentioned prior arts do not explicitly teach 
constructing from the representations a corresponding client application that provides display for creating, retrieving, updating, and deleting data within one or more of the 
Thus, based on the applicant's arguments, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162